715 N.W.2d 865 (2006)
475 Mich. 884
Hetta MOORE, Plaintiff-Appellant,
v.
Clarke A. MOORE, deceased, by the Estate of Clarke A. Moore, Defendant-Appellee.
Docket No. 128825. COA No. 251822.
Supreme Court of Michigan.
June 26, 2006.
By order of September 29, 2005, the application for leave to appeal was held in abeyance pending the decision in Sweebe v. Estate of Orville Sweebe (Docket No. 126913). On order of the Court, the opinion having been issued on April 26, 2006, 474 Mich. 151, 712 N.W.2d 708 (2006), the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The stay of proceedings ordered on September 29, 2005 is DISSOLVED.